ACCEPTED
                                                                                          01-14-00899-cv
                                                                                FIRST COURT OF APPEALS
                                                                                        HOUSTON, TEXAS
                                                                                    1/16/2015 12:05:12 PM
                                                                                      CHRISTOPHER PRINE
                                                                                                   CLERK

                           CAUSE NO. 1-14-00899-CV

                                                               FILED IN
                                                        1st COURT OF APPEALS
                 IN THE COURT OF          APPEALS FOR THE HOUSTON, TEXAS
                FIRST DISTRICT OF         TEXAS AT HOUSTON
                                                        1/16/2015 12:05:12 PM
                                                        CHRISTOPHER A. PRINE
                                                                 Clerk

                            THE STATE OF TEXAS,
                                            Appellant,

                                         V.

 TITAN LAND DEVELOPMENT, INC., A TEXAS CORPORATION, AND
   BAUER-HOCKLEY 550, L.P., A TEXAS LIMITED PARTNERSHIP,
                                      Appellees.

      SECOND UNOPPOSED MOTION FOR EXTENSION OF TIME
                 TO FILE APPELLANT’S BRIEF


TO THE HONORABLE COURT OF APPEALS:

      Appellant, the State of Texas, presents this Motion pursuant to Rules 10.5(b)

and 38.6(d) of the Texas Rules of Appellate Procedure and respectfully moves the

court for an extension of time to file Appellant’s Brief. As grounds for this Motion,

Appellant would respectfully show the Court the following:

1.    Appellant’s Brief is due to be filed on January 16, 2015.

2.    Appellant requests an extension of time to file its Brief until Friday, February

6, 2015, which is 21 days after the current due date of January 16, 2015.

3.    This is Appellant’s second request for extension of time to file its Brief.
4.    Appellant needs an extension of time to file its Brief because time constraints

on State’s counsel have made it impossible to complete the State’s Brief by January

16, 2015. Since December 17, 2014, State’s counsel, in addition to routine duties, has

had to make substantial time commitments to the following:

      a. Preparing a seminar paper;

      b. Assisting in the preparation and filing of an appellant's brief in Texas

Transportation Commission v. City of Jersey Village, No. 14-14-00823-CV in the

Fourteenth Court of Appeals; and

      c. Preparing and filing an appellant’s brief in State of Texas v. Treeline

Partners, Ltd., No. 14-14-00462-CV in the Fourteenth Court of Appeals.

      Also, counsel’s father died on December 18, 2014 and counsel has been out of

the office numerous days on personal leave and for the Christmas and New Year's

holidays.

      For these reasons, Appellant respectfully requests that the Court grant an

extension for filing Appellant’s Brief until Friday, February 6, 2015.

                                       Respectfully submitted,

                                       KEN PAXTON
                                       Attorney General of Texas

                                       CHARLES E. ROY
                                       First Assistant Attorney General




                                         -2-
                                      JAMES E. DAVIS
                                      Deputy Attorney General for Civil Litigation

                                      RANDALL K. HILL
                                      Assistant Attorney General
                                      Chief, Transportation Division

                                      /S/ Susan Desmarais Bonnen
                                      SUSAN DESMARAIS BONNEN
                                      State Bar No. 05776725
                                      susan.bonnen@texasattorneygeneral.gov
                                      Assistant Attorney General
                                      P. O. Box 12548
                                      Austin, Texas 78711-2548
                                      512/ 463-2004; FAX 512/ 472-3855

                                      ATTORNEYS FOR APPELLANT,
                                      THE STATE OF TEXAS



                     CERTIFICATE OF CONFERENCE

      I hereby certify that on January 14, 2015, I conferred with Charles McFarland
and he indicated that Appellees were not opposed to the motion.

                                      /S/ Susan Desmarais Bonnen
                                      SUSAN DESMARAIS BONNEN
                                      Assistant Attorney General




                                        -3-
                          CERTIFICATE OF SERVICE

       This is to certify that on this day, January 16, 2015, a true and correct copy of
the foregoing Second Unopposed Motion for Extension of Time to File Appellant’s
Brief has been sent as follows:

Charles B. McFarland                    VIA ELECTRONIC FILING AND EMAIL
McFarland PLLC
712 Main Street, Suite 1500
Houston, Texas 77002-3207
cmcfarland@mcfarlandpllc.com

ATTORNEYS FOR APPELLEES
TITAN LAND DEVELOPMENT, INC. AND
BAUER-HOCKLEY 550, L.P.


                                        /S/ Susan Desmarais Bonnen
                                        SUSAN DESMARAIS BONNEN
                                        Assistant Attorney General




                                          -4-